EXHIBIT 15 ACKNOWLEDGMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Mediware Information Systems, Inc. We are aware of the incorporation by reference in the following Mediware Information Systems, Inc. (the “Company”) Registration Statements (including all amendments thereto) of our review report, dated November 6, 2012, relating to the unaudited consolidated interim financial statements of the Company, included in the Quarterly Report on Form 10-Q for the quarter ended September 30, 2012. Form S-8 No.333-178313 Form S-8 No.333-130576 Form S-8 No.333-123496 Form S-8 No.333-119503 Form S-4 No.333-57693 (Amendment No. 1) Form S-8 No.333-07591 Form S-8 No.333-83016 /s/ EisnerAmper LLP New York, New York November 6, 2012
